Exhibit 10.6(a)

June 1, 2016

Aspect Capital Ltd.

10 Portman Square

London W1H 6AZ,

U.K.

Attention: Mr. Anthony Todd, CEO

 

  Re: Management Agreement Renewals

Dear Mr. Todd:

We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2017 and
all other provisions of the Management Agreements will remain unchanged.

 

  •   Global Diversified Futures Fund L.P.

  •   Diversified 2000 Futures Fund L.P.

  •   Tactical Diversified Futures Fund L.P.

  •   CMF Aspect Master Fund L.P.

  •   Institutional Futures Portfolio L.P

  •   Global Futures Fund Ltd

  •   MSMF Custom Solutions Fund L.P.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Mr. Patrick T. Egan at 522 Fifth
Avenue – 7th Floor, New York, NY 10036 or fax to 866-428-9026. If you have any
questions, I can be reached at 212-296-6808 or contact Jack Yuen
at 212-296-1320.

Very truly yours,

 

CERES MANAGED FUTURES LLC    By: /s/ Patrick T.
Egan                                                           Patrick T. Egan
   President and Director    ASPECT CAPITAL LTD.    By: /s/
A. J. Todd                                      
                                       
Print Name: A. J. Todd                               
                                     PE/kg   